Fourth Court of Appeals
                                       San Antonio, Texas

                                             JUDGMENT
                     Nos. 04-11-00531-CR, 04-11-00532-CR & 04-11-0533-CR

                                      Jason Christopher MIEARS,
                                               Appellant

                                                      v.

                                          The STATE of Texas,
                                                Appellee

                    From the 379th Judicial District Court, Bexar County, Texas
                 Trial Court Nos. 2009-CR-6566, 2009-CR-6567 & 2009-CR-6568
                             Honorable Ron Rangel, 1 Judge Presiding

        BEFORE JUSTICE ANGELINI, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

        SIGNED May 15, 2013.


                                                       _____________________________
                                                       Luz Elena D. Chapa, Justice




1
 This case was assigned to the 379th Judicial District Court of Bexar County, Texas, in which the Honorable Ron
Rangel is the presiding judge. Judge Rangel ruled on Miears’s motion to suppress and presided over the plea
hearing. However, the competency trial was conducted by the Honorable Andrew W. Carruthers, Criminal
Magistrate Judge.